UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 4, 2007 Energy XXI (Bermuda) Limited (Exact name of registrant as specified in its charter) 000-52281 (Commission File Number) Bermuda 98-0499286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda Not Applicable (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 441-295-2244 Check the appropriate below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01.Other Information On June 8, 2007, Energy XXI Gulf Coast, Inc. (the "Issuer"), a wholly-owned subsidiary of Energy XXI (Bermuda) Limited (the "Company"), issued $750,000,000 of its 10% Senior Notes due 2013(the "Notes") in a private placement transaction. Pursuant to the terms of the indenture governing the Notes, the Company is required to filethe Issuer's unaudited quarterly and audited annual financial statements with the Securities and Exchange Commission. Pursuant to this requirement, attached to this Current Report on Form 8-K as Exhibit 99.1is the Issuer's unaudited financial statements as of and for the three months ended September 30, 2007, which financial statements are incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. EXHIBIT NO. ITEM 99.1 Energy XXI Gulf Coast, Inc., Consolidated Financial Statements,Three MonthsEnded September 30, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Energy XXI (Bermuda) Limited Dated: December 4, 2007 By /s/ David West Griffin Name: David West Griffin Title: Chief Financial Officer ExhibitIndex EXHIBIT NO. ITEM 99.1 Energy XXI Gulf Coast, Inc., Consolidated Financial Statements,Three MonthsEnded September 30, 2007
